Citation Nr: 1828221	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-19 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include dementia, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a right arm disability resulting in loss of range of motion, to include as secondary to dementia.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1963 to December 1965.  His service included three months of service in the Republic of Vietnam.  The Veteran died in December 2017.  The appellant is his widow. 

These matters come before the Board of Veterans' Appeals (Board) from March 2015 (psychiatric) and July 2015 (remaining) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's claims of entitlement to service connection for dementia and service connection for posttraumatic stress disorder (PTSD) were separately determined and appealed to the Board.  For expediency, the claims have been combined as entitlement to service connection for a psychiatric disorder.  Additionally, the claims of entitlement to service connection for bilateral upper and lower extremity neuropathies were addressed and certified to the Board as four separate issues, but have been combined as above.

The Veteran was represented by Disabled American Veterans.  However, the record does not contain an appointment of a representative for the appellant.

The issue of entitlement to special monthly compensation based on housebound/aid and attendance has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a psychiatric disorder, a right arm disability, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2012 rating decision denied entitlement to service connection for a nervous disorder.  The Veteran did not appeal this decision. 

2.   Evidence received since the March 2012 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for a psychiatric disorder, and may raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2012 decision is final.  38 U.S.C. § 7104, 7105 (2012); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104 (2017).

2.  Since the March 2012 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle disabilities.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In November 2011, the Veteran filed a claim of entitlement to service connection for "nervous disorder."

In March 2012, the Veteran's claim of entitlement to service connection for a nervous disorder was denied.  The Veteran's claim was denied because the evidence of record did not show a current disability, and his service treatment records did not contain complaints, treatment, or a diagnosis related to his claim.  The Veteran did not perfect an appeal to the March 2012 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence received since the March 2012 rating decision includes statements from the Veteran and appellant regarding his mental health deterioration, and diagnoses of dementia, anxiety, and mild cognitive disorder.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the March 2012 rating decision, and is not cumulative or duplicative of evidence previously considered.  A psychiatric or mental health diagnosis is "material" evidence regarding a "current" disability (where "current" is defined as a diagnosis provided during the period on appeal).  Additionally, the Veteran/appellant has provided some statements regarding a history of mental health problems.  This evidence alone or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. 

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for a psychiatric disorder are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a psychiatric disorder is reopened.



REMAND

Psychiatric/Dementia

On his substantive appeal in August 2016, the Veteran (or appellant) noted that the Veteran did not seek medical attention after service because he was "disoriented" and devastated.  But he stated he had changes in "all senses, physical, mental, low self-esteem, anxiety, fears, bad mood, disorientation, nervousness, discomfort, etc."  He felt that all of these changes were a direct result of serving in Vietnam.  He indicated that post-service he depended on psychologists.  He also noted that he felt his "deviations of behavior (mental disorders) deteriorated [his] physical health" resulting in his being almost bed-ridden and assisted by family.  

In an April 2017 statement, the appellant argued that all of the Veteran's disabilities were due to his exposure to Agent Orange in service.  The Veteran served in the Republic of Vietnam for three months, and his exposure to Agent Orange is presumed.

The Veteran was afforded a VA PTSD examination in November 2014.  The Veteran's cognitive abilities had declined to the extent that the examiner noted the Veteran could not provide his medical, social, occupational, or military history.  He was diagnosed with dementia, and the cognitive impairment overshadowed any other psychiatric symptom the Veteran might exhibit.  The examiner opined that the Veteran's dementia was not due to his military service "in terms of anatomy, pathophysiology, or etiology."  This nexus explanation is fairly vague.  

Other treatment records indicated a "working diagnosis" of normal pressure hydrocephaly (NPH) as the cause of the Veteran's dementia/cognitive impairment.  Neuropsychological testing also revealed "possible Alzheimer's Dementia."

Given the appellant's contention that the Veteran's dementia/psychological disorders are the result of exposure to Agent Orange, the claims should be remanded for a medical nexus opinion.  If the Veteran's cognitive symptoms are due to NPH, then he was claiming entitlement to NPH secondary to Agent Orange exposure.

The Veteran indicated he received treatment from VA from the 60s onward.  The earliest VA treatment records in the claims file appear to be from 2008, with the exception of a 1999 Agent Orange registry form.  On remand, the AOJ should ensure that all available treatment records are available in the claims file. 

Extremities

In July 2015, the Veteran reported that his "involuntary movements" began in 1980, and later his limbs gradually weakened with great pain, until he had practically lost movement in his legs and arms. 

A December 2014 letter from Centro Neurologico (Dr. A.D.C.) included that the Veteran had dementia and also "neuropathy.  Currently suspected of having NPH." 

Ongoing VA treatment records indicated that the Veteran's gait disturbance and worsening neurological difficulties were due to his "suspected" NPH.  As such, his extremity claims are intertwined with his claim of entitlement to service connection for dementia.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all VA treatment records are contained in the claims file, to include an records prior to 2008.

2.  The claims file, and medical records, should be reviewed by an appropriate medical professional to determine the following:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran had a psychiatric disorder that was due to or began during his military service?  This statement should address his diagnoses of mild cognitive disorder, anxiety, and dementia.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran had a psychiatric disorder that was due to exposure to Agent Orange?

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran had a NPH (normal pressure hydrocephaly) that was due to exposure to Agent Orange?

A rationale/explanation must be provided for each opinion expressed. 

3.  The claims file, and medical records, should be reviewed by an appropriate medical professional to determine the following:

a) Did the Veteran have a neurological diagnosis or diagnoses associated with his extremities, to include peripheral neuropathy?

b) If the Veteran had a neurological diagnosis/diagnoses, then is it at least as likely as not (50/50 probability or greater) that the diagnos(es) were due to or began during service, to include as due to exposure to Agent Orange?

A rationale/explanation must be provided for each opinion expressed.

4.  After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


